IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0025
                             Filed October 20, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DIEUDONNE MANIRABARUTA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Christopher L. Bruns,

Judge.



      Dieudonne Manirabaruta appeals his conviction, following an Alford plea, of

second-degree theft. APPEAL DISMISSED.



      Peter Stiefel, Victor (until withdrawal) and Shawn McCullough of Powell and

McCullough, PLC, Coralville, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                         2


MULLINS, Presiding Judge.

I.       Background

         On June 14, 2019, Dieudonne Manirabaruta was criminally charged. On

August 16, Manirabaruta, while represented by counsel, entered guilty pleas to

charges of second-degree theft and attempted eluding, which the court accepted.

He was advised of his obligation to file a motion in arrest of judgment to challenge

his pleas within forty-five days, but in any event, not less than five days prior to

sentencing, and that failing to do so would preclude a right to challenge his pleas

on appeal. See Iowa R. Crim. P. 2.24(3)(a), (b). The court scheduled sentencing

to occur on October 15.

         On September 17, Manirabaruta filed a pro se letter with the court

requesting new counsel. Following a hearing three days later, the court granted

the request and appointed new counsel.            The court specifically directed

Manirabaruta to contact his new attorney, who was representing Manirabaruta in

other cases, with any questions or concerns. Ten days remained for Manirabaruta

to file a timely motion in arrest of judgment. Then, on October 15, the day of

sentencing and more than forty-five days after tendering his pleas, Manirabaruta—

through counsel—moved to withdraw his plea and in arrest of judgment as to the

theft charge. He asserted he was actually innocent, his first attorney misadvised

him of the immigration consequences of his plea, and his plea lacked a factual

basis.
                                           3


       At the sentencing hearing, defense counsel essentially requested the court

to consider the untimely motion based on good cause.1 The court read rule 2.24(3)

to not provide for consideration of an untimely motion in arrest of judgment based

on good cause.2 The court found the motion to be untimely and declined to

consider it. Thereafter, counsel pointed out there may have been an oral indication

by Manirabaruta at the hearing on motion for new counsel “that could suffice as an

. . . oral motion to have an arrest of judgement and that . . . would have been plenty

timely.” The court responded Manirabaruta could not file his own motion in arrest

of   judgment    when     he    was    represented     by   counsel.       See    Iowa

Code § 814.6A(1) (Supp. 2019).           The court also declined to consider

Manirabaruta’s motion to withdraw his guilty plea.          The court proceeded to

sentencing and entered judgment and sentence the same day. The next day, the

court filed a written order detailing its decision to not consider the motions in arrest

of judgment and to withdraw the guilty plea. Two days later, Manirabaruta moved

for reconsideration in two motions. In one of the motions, he asserted he was

actually innocent and should be allowed to withdraw his plea. In the other, he

argued his September 17 pro se filing requesting new counsel was a “timely pro

se assertion of the desire to arrest of judgment,” and the amended section


1 Defense counsel explained he inadvertently filed the motion in arrest of judgment,
which was also untimely when he filed it, in a different criminal case in which he
represented Manirabaruta.
2 The only portion of the rule that touches on good cause relates to the time for

ruling on a motion in arrest of judgment: “A motion in arrest of judgment shall be
heard and determined by the court within 30 days from the date it is filed, except
upon good cause entered in the record.” Iowa R. Crim P. 2.24(3)(e). While the
time for filing a motion “in arrest of judgment may be extended to such further time
as the court may fix,” Iowa R. Crim. P. 2.24(4)(a), Manirabaruta agrees no such
motion for an extension was made.
                                          4


814.6A(1) did not apply to preclude the court’s consideration of his pro se filing.

On November 19, the court entered an order confirming its ruling on the motion in

arrest of judgment, but noting it would consider the motion to withdraw the plea at

the already scheduled hearing. Two days later, Manirabaruta moved for expanded

findings on the order confirming the ruling on the motion in arrest of judgement.

       Following a hearing in December 2019, Manirabaruta submitted additional

briefing on his motion to withdraw his plea. He argued he was actually innocent,

he was not sufficiently advised of immigration consequences, and his plea lacked

a factual basis. In its ruling, the court confirmed its denial of the motion in arrest

of judgment as untimely. The court also confirmed its denial of Manirabaruta’s

motion to withdraw his plea, finding the plea was supported by a factual basis and

the issue of counsel’s effectiveness in relation to immigration consequences would

need to be developed on postconviction relief because Manirabaruta refused to

waive privilege and allow his prior counsel to testify fully. Manirabaruta appeals.

II.    Standard of Review

       “We review a district court’s . . . denial of a motion in arrest of judgment and

a motion to withdraw a plea for abuse of discretion.” State v. Smith, 753 N.W.2d

574, 581 (Iowa 2008). “A court abuses its discretion when the grounds or reasons

for the court’s decision are ‘clearly untenable’ or when the court has exercised its

discretion to an extent that is ‘clearly unreasonable.’” Lee v. State, 906 N.W.2d

106, 194 (Iowa 2018) (quoting Equity Control Assocs., Ltd. v. Root, 638 N.W.2d

664, 674 (Iowa 2001)). “A ground or reason is untenable when it is not supported

by substantial evidence or when it is based on an erroneous application of the law.”
                                            5

Id. (quoting Root, 638 N.W.2d at 674). Unless the contrary is shown, it is presumed

the district court’s decision is correct. Id.

III.   Analysis

       A.      Jurisdiction

       Manirabaruta raises two arguments on appeal.          First, he argues his

September 2019 letter to the court amounted to a motion in arrest of judgment and

was timely filed and the district court erred in not considering it as such. Second,

he argues the court erred in denying his motion to withdraw his guilty plea on the

basis it was unsupported by a factual basis.

       We begin with the State’s request that we dismiss the appeal because

Manirabaruta has no right of appeal following his guilty plea and makes no attempt

to establish good cause to appeal. See Iowa Code § 814.6(1)(a)(3). As to the

motion to withdraw his plea, Manirabaruta replies an insufficient factual basis

amounts to good cause to allow the appeal and considering the issue now would

promote judicial economy. As to the purported motion in arrest of judgment, he

requests a grant of discretionary review. Among the district court rulings for which

we may grant discretionary review are “an order raising a question of law important

to the judiciary and the profession,” or “an order denying a motion in arrest of

judgment on grounds other than an ineffective assistance of counsel claim.” See

id. § 814.6(2)(e), (f).

       B.      Motion in Arrest of Judgment

       Manirabaruta first argues his pro se letter filed in September 2019 was a

motion in arrest of judgment and was timely filed. The letter requested his current

counsel be dismissed because Manirabaruta recently
                                          6


       called to see if he received my letter and message about him putting
       in a motion in arrest of judgment for my case because in doing my
       plea deal he didn’t clarify it to me that the Alford plea was still
       pleading guilty to the charges and instead told me that I’m just
       admitting to the sufficient facts and not wanting to take it to trial and
       when he answered the phone he was cursing at me and being rude
       and yelling and saying I was bullshitting him, so therefore I would like
       a new attorney please and thank you.

Manirabaruta argues the court should have given him some leeway and

considered this a substantive motion in arrest of judgment. While Manirabaruta

noted his desire to pursue arrest of judgment, his only prayer in the letter was for

new counsel, presumably to pursue a motion in arrest of judgment. The letter did

not request the court to arrest judgment and, thus, the court did not treat it as such

a motion. The court appointed new counsel with time remaining to file a timely

motion.

       Effective July 1, 2019, prior to the filing of the motion, Iowa courts were

stripped of their authority to consider pro se filings by defendants who are

“currently represented by counsel” other than motions for disqualification of

counsel.   2019 Iowa Acts ch. 140, § 30 (codified at Iowa Code § 814.6A).

Manirabaruta argues the new statute does not apply to his case because it was

initiated before the amendment’s effective date.        Our supreme court recently

rejected this claim in relation to the statute’s postconviction-relief counterpart,

section 822.3A.    Hrbek v. State, 958 N.W.2d 779, 783 (Iowa 2021) (“[T]he

application of section 822.3A to pending postconviction cases and postconviction

appeals is not prohibited by any rule regarding the retrospective application of

statutes.” (emphasis added)). We see no reason to differentiate this holding as to

pending criminal cases.
                                         7


       Manirabaruta also claims section 814.6A does not apply because he was

not “currently represented by counsel.” He asks us to construe the statute “to not

include the situation where a defendant has an attorney of record, but the attorney

of record has refused to file a motion in arrest of judgment that the defendant has

requested him to file that would address the attorney’s ineffective assistance.” But

the statute’s intent and direction for procedure are clear.        If unhappy with

representation, a defendant can either exercise their right to self-representation or

move for disqualification of counsel.        Iowa Code § 814.6A(2), (3).       Here,

Manirabaruta chose the latter and was appointed new counsel, who had time to

spare to file the motion in arrest of judgment. So Manirabaruta was not effectively

without counsel to pursue his motion, as he frames it.

       The district court ruled precisely: “Defendant’s letter was not a motion in

arrest of judgment.” We agree the letter was not a motion in arrest of judgment.

Thus, this claim does not qualify for discretionary review under section 814.6(2)(f).

Further, we find said order by the district court does not raise a question of law

important to the judiciary and the profession under section 814.6(2)(e).        And

Manirabaruta’s argument is essentially a claim of ineffective assistance of first

counsel, which we lack authority to consider on direct appeal. Id. § 814.7.

       C.     Motion to Withdraw Plea

       Manirabaruta goes on to argue the court erred in denying his motion to

withdraw his guilty plea on the theft charge on the basis there was no factual basis

that he knew or had reason to know the vehicle involved was stolen. He claims

the lack of factual basis is good cause to appeal. Until further directed by our

supreme court, we decline to find good cause to grant Manirabaruta a right to
                                        8

appeal based on his claim of no factual basis for his guilty plea.       See id.

§ 814.6(1)(a)(3).

IV.   Conclusion

      Finding no basis for granting discretionary review on the alleged motion in

arrest of judgment, and finding no good cause to grant a right to appeal based on

lack of factual basis supporting the plea, we dismiss the appeal.

      APPEAL DISMISSED.